JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00211-CV

                         OMONIEFE MARY BAZUNU, Appellant

                                             V.

                  MONEYGRAM PAYMENT SYSTEMS, INC., Appellee

     Appeal from the 127th District Court of Harris County (Tr. Ct. No. 2014-46325)

         Appellant, Omoniefe Mary Bazunu, has neither established indigence nor paid, or
made arrangements to pay, all the required fees. After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.                It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

         The Court orders that the appellant, Omoniefe Mary Bazunu, pay all appellate
costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered May 28, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Bland, and Brown.